     REGINALD ROBERTS (SBN 216249)
 1   rroberts@sandersroberts.com
     SANDERS ROBERTS LLP
 2   1055 W. 7th Street, Suite 3050
     Los Angeles, CA 90017
 3   Telephone: 213-426-5000
     Facsimile: 213-234-4581
 4   TANYA A. GUZMAN (SBN 252256)
     Tanya.A.Guzman@sce.com
 5   SOUTHERN CALIFORNIA EDISON
     COMPANY LAW
 6   2244 Walnut Grove Avenue, Quad 3C
     Rosemead, CA 90770
 7   Telephone: (626) 302-6976
     Facsimile: (626) 302-1910
 8
     Attorneys for Defendants
 9   SOUTHERN CALIFORNIA
     EDISON COMPANY, et al.
10
11   David S. Secrest, Esq. (SBN 142299)
     629 State Street, Suite 215
12   Santa Barbara, CA 93101
     Tel: 805–770–2660
13   Fax: 805–845–5457
     Attorney for Plaintiff
14   THOMAS H. WAGNER

15                      UNITED STATES DISTRICT COURT
16                     CENTRAL DISTRICT OF CALIFORNIA
17   THOMAS H. WAGNER,                     ) Case No.: 2:16-cv-06259-ODW (PLAX)
                                           )
18                    Plaintiff,           )
19                                         ) JOINT STIPULATED PROTECTIVE
              v.
                                           ) ORDER (PROPOSED)
20
     SOUTHERN CALIFORNIA                   )
21   EDISON COMPANY; EDISON                )
     INTERNATIONAL; ALICIA                 )TRIAL: April 9, 2019
22
     PILLADO; MICHAEL DIAZ; and            )TIME: 9:00
23   DOES 1-20, inclusive                  )COURTROOM: 10A
                                           )
24
                      Defendants.          )
25                                         )
26   ///
27
     ///
28


                     STIPULATED PROTECTIVE ORDER (PROPOSED)
 1      1.      A. PURPOSES AND LIMITATIONS
 2           The parties hereby stipulate that Defendant Southern California Edison
 3   (“SCE”) will produce its internal investigation report regarding Plaintiff’s
 4   complaints of alleged Sarbaines Oxley violations made against Alicia Pillado
 5   (“SOX Report”). The document will include redaction of names or other
 6   identifying information concerning third persons, not party to this matter, who
 7   may be referenced in the SOX Report. This production will involve production of
 8   privilegded, confidential, proprietary, or private information for which special
 9   protection from public disclosure and from use for any purpose other than
10   prosecuting this litigation may be warranted. Accordingly, the parties hereby
11   stipulate to and petition the Court to enter the following Stipulated Protective
12   Order. The parties further acknowledge, as set forth in Section 12.3, below, that
13   this Stipulated Protective Order does obligate them to seek permission from
14   the court to file confidential information under seal; Civil Local Rule 79-5
15   sets forth the procedures that must be followed and the standards that will be
16   applied when a party seeks permission from the court to file material under seal.
17           B. GOOD CAUSE STATEMENT
18           Discovery in this action will involve the names and personnel information
19   pertaining to third-party non-litigants for which special protection from public
20   disclosure and from use for any purpose other than prosecution of this action is
21   warranted. Such confidential materials and information consist of, among other
22   things, ethics investigation reports, notes, and documents containing confidential
23   personnel information, such as employee names, dates and places of
24   employment, position or job title, leaves of absences, rate of pay, paid family
25   leave or other protected leave status, employee conduct, hours worked, and
26   discipline, or other information otherwise generally unavailable to the public,
27   or which may be privileged or otherwise protected from disclosure under state
28   or federal statutes, court rules, case decisions, or common law. Accordingly, to

                                                  -2–
                       STIPULATED PROTECTIVE ORDER (PROPOSED)
 1   expedite the flow of information, to facilitate the prompt resolution of disputes
 2   over confidentiality of discovery materials, to adequately protect information the
 3   parties are entitled to keep confidential, to ensure that the parties are permitted
 4   reasonable necessary uses of such material in preparation for and in the conduct
 5   of trial, to address their handling at the end of the litigation, and serve the ends of
 6   justice, a protective order for such information is justified in this matter. It is the
 7   intent of the parties that information will not be designated as confidential for
 8   tactical reasons and that nothing be so designated without a good faith belief
 9   that it has been maintained in a confidential, non-public manner, and there is good
10   cause why it should not be part of the public record of this case.
11   2.    DEFINITIONS
12         2.1    Action: Thomas H. Wagner v. Southern California Edison
13   Company, Edison International, Michael Diaz, Alicia Pillado; 2:16-cv-06259-
14   ODW-(PLAx)
15         2.2    Challenging Party: A Party or Non-Party that challenges the
16   designation of information or items under this Order.
17         2.3    “CONFIDENTIAL” Information or Items: Information (regardless
18   of how it is generated, stored or maintained) or tangible things that qualify for
19   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
20   the Good Cause Statement.
21         2.4    Counsel: Counsel of Record for the parties.
22         2.5    Designating Party: A party or Non-Party that designates
23   information or items that it produces in disclosures or in responses to discover as
24   “CONFIDENTIAL.”
25         2.6    Disclosure or Discovery Material: All items or information,
26   regardless of the medium or manner in which it is generated, stored, or
27   maintained (including, among other things, testimony, transcripts, and tangible
28

                                                   -3–
                       STIPULATED PROTECTIVE ORDER (PROPOSED)
 1   things), that are produced or generated in disclosures or responses to discovery in
 2   this matter.
 3         2.7      Expert: A person with specialized knowledge or experience in a
 4   matter pertinent to the litigation who has been retained by a Party or its counsel
 5   to serve as an expert witness or as a consultant in the Action.
 6         2.8      House Counsel: Attorneys who are employees of a party to this
 7   Action. House Counsel does not include Outside Counsel of Record or any other
 8   outside counsel.
 9         2.9      Non-Party: Any natural person, partnership, corporation,
10   association, or other legal entity not named as a Party to this action.
11         2.10 Outside Counsel of Record: Attorneys who are not employees of a
12   party to this Action but are retained to represent or advise a party to its Action
13   and have appeared in this Action on behalf of that party or are affiliated with a
14   law firm that has appeared on behalf of that party, including support staff.
15         2.11 Party: Any party to this Action, including all of its officers,
16   directors, employees, consultants, retained experts, and Outside counsel of
17   Record (and their support staffs).
18         2.12 Producing Party: A Party or Non-Party that produces Disclosure or
19   Discovery Material in the Action.
20         2.13 Professional Vendors: Persons or entities that provide litigation
21   support services (e.g., photocopying, videotaping, translating, preparing exhibits
22   or demonstrations, and organizing, storing, or retrieving data in any form or
23   medium) and their employees and subcontractors.
24         2.14 Protected Material: Any Disclosure or Discovery Material that is
25   designated as “CONFIDENTIAL.”
26         2.15 Receiving Party: A Party that receives Disclosure or Discovery
27   Material from a Producing Party.
28         ///

                                                  -4–
                        STIPULATED PROTECTIVE ORDER (PROPOSED)
 1   3.       SCOPE
 2            The protections conferred by this Stipulation and Order cover not only
 3   Protected Material (as defined above), but also (1) any information copied or
 4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 5   compilations of Protected Material; and (3) any testimony, conversations, or
 6   presentations by Parties or their Counsel that might reveal Protected Material.
 7            Any use of Protected Material at trial shall be governed by the orders of the
 8   trial judge. This Order does not govern the use of Protected Material at trial.
 9   4.       DURATION
10            Once a case proceeds to trial, all of the court-filed information to be
11   introduced that was previously designated as confidential or maintained
12   pursuant to this protective order becomes public and will be presumptively
13   available to all members of the public, including the press, unless compelling
14   reasons supported by specific factual findings to proceed otherwise are made to
15   the trial judge in advance of the trial. See Kamakana v. City and County of
16   Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
17   showing for sealing documents produced in discovery from “compelling reasons”
18   standard when merits-related documents are part of court record). Accordingly,
19   the terms of this protective order do not extend beyond the commencement of the
20   trial.
21   5.       DESIGNATING PROTECTED MATERIAL
22            5.1   Exercising of Restraint and Care in Designating Material for
23   Protection. The Parties hereby agree and stipulate that the SOX Report shall be
24   designated as CONFIDENTIAL. Regardig the production of other information,
25   each Party or Non-Party that designates information or items for protection under
26   this Order must take care to limit any such designation to specific material that
27   qualifies under the appropriate standards. The Designating Party must designate
28   for protection only those parts of material, documents, items, or oral or written

                                                    -5–
                         STIPULATED PROTECTIVE ORDER (PROPOSED)
 1   communications that qualify so that other portions of the material, documents,
 2   items, or communications for which protection is not warranted are not swept
 3   unjustifiably within the ambit of this Order.
 4         Mass indiscriminate, or routinized designations are prohibited.
 5   Designations that are shown to be clearly unjustified or that have been made for
 6   an improper purpose (e.g., to unnecessarily encumber the case development
 7   process or to impose unnecessary expenses and burdens on other parties) may
 8   expose the Designating Party to sanctions.
 9         If it comes to a designating Party’s attention that information or items that
10   it designated for protection do not qualify for protection, that Designating Party
11   must promptly notify all other Parties that it is withdrawing the inapplicable
12   designation.
13         5.2      Manner and Timing of Designation. Except as otherwise provided
14   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
15   stipulated or ordered, Disclosure or Discovery Material that qualifies for
16   protection under this Order must be clearly so designated before the material is
17   disclosed or produced.
18         Designation in conformity with this Order requires:
19         (a)      for information in documentary form (e.g., paper or electronic
20   documents, but excluding transcripts of depositions or other pretrial or trial
21   proceedings), that the Producing Party affix, at a minimum, the legend
22   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
23   contains protected material. If only a portion or portions of the material on a
24   page qualifies for protection, the Producing Party also must clearly identify the
25   protected portion(s) (e.g., by making appropriate markings in the margins).
26         A Party or Non-Party that makes original documents available for
27   inspection need not designate them for protection until after the inspecting Party
28   has indicated which documents it would like copies and produced. During the

                                                  -6–
                        STIPULATED PROTECTIVE ORDER (PROPOSED)
 1   inspection and before the designation, all of the material made available for
 2   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
 3   identified the documents it wants copied and produced, the Producing Party
 4   must determine which documents, or portions thereof, qualify for protection
 5   under this Order. Then, before producing the specified documents, the
 6   Producing Party must affix the “CONFIDENTIAL legend” to each page that
 7   contains Protected Material. If only a portion or portions of the material on a page
 8   qualifies for protection, the Producing Party also must clearly identify the
 9   protected portion(s) (e.g., by making appropriate markings in the margins).
10         (b)    for testimony given in depositions that the Designating Party
11   identify the Disclosure or Discovery Material on the record, before the close of
12   the deposition.
13         (c)    for information produced in some form other than documentary and
14   for any other tangible items that the Producing Party affix in a prominent place
15   on the exterior of the container or containers in which the information is stored
16   the legend “CONFIDENTIAL.” If only a portion or portions of the information
17   warrants protection, the Producing Party, to the extent practicable, shall identify
18   the protected portions(s).
19         5.3    Inadvertent Failures to Designate. If untimely corrected, an
20   inadvertent failure to designate qualified information or items does not, standing
21   alone, waive the Designating Party’s right to secure protection under this Order
22   for such material. Upon timely correction of a designation, the Receiving Party
23   must make reasonable efforts to assure that the material is treated in accordance
24   with the provisions of this Order.
25   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
26         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
27   designation of confidentiality at any time that is consistent with the Court’s
28   Scheduling Order.

                                                 -7–
                       STIPULATED PROTECTIVE ORDER (PROPOSED)
 1         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 2   resolution process under Local Rule 37.1, et seq. Any discovery motion must
 3   strictly comply with the procedures set for in Local Rules 37-1, 37-2, and 37-3.
 4         6.3    Burden: The burden of persuasion in any such challenge proceeding
 5   shall be on the Designating Party. Frivolous challenges, and those made for an
 6   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
 7   other parties) may expose the Challenging Party to sanctions. Unless the
 8   Designating Party has waived or withdrawn the confidentiality designation, all
 9   parties shall continue to afford the material in question the level of protection to
10   which it is entitled under the Producing Party’s designation until the Court rules
11   on the challenge.
12   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
13         7.1    Basic Principles. A Receiving Party may use Protected Material that
14   is disclosed or produced by another Party or by a Non-Party in connection with
15   this Action only for prosecuting, defending, or attempting to settle this Action.
16   Such Protected Material may be disclosed only to the categories of persons and
17   under the conditions described in this Order. When the Action has been
18   terminated, a Receiving Party must comply with the provisions of section 13
19   below (FINAL DISPOSITION).
20         Protected Material must be stored and maintained by a Receiving party at a
21   location and in a secure manner that ensures that access is limited to the persons
22   authorized under this Order.
23         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
24   otherwise ordered by the Court or permitted in writing by the Designating Party,
25   a Receiving Party may disclose any information or item designated
26   “CONFIDENTIAL” only to:
27         ///
28         ///

                                                  -8–
                         STIPULATED PROTECTIVE ORDER (PROPOSED)
 1         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
 2   well as employees of said Outside Counsel of Record to whom it is reasonably
 3   necessary to disclose the information for this Action;
 4         (b)    the officers, directors, and employees (including House Counsel) of
 5   the Receiving Party to whom disclosure is reasonably necessary for this Action.
 6         (c)    Experts (as defined in this Order) of the Receiving Party to whom
 7   disclosure is reasonably necessary for this Action and who have signed the
 8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9         (d)    the Court and its personnel;
10         (e)    court reporters and their staff;
11         (f)    professional jury or trial consultants, mock jurors, and Professional
12   Vendors to whom disclosure is reasonably necessary for this Action and who
13   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14         (g)    the author or recipient of a document containing the information or a
15   custodian or other person who otherwise possessed or knew the information;
16         (h)    during their depositions, witnesses, and attorneys for witnesses, in
17   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
18   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
19   they will not be permitted to keep any confidential information unless they sign
20   the “Acknowledgement and Agreement to Be Bound” (Exhibit A), unless
21   otherwise agreed by the Designating Party or ordered by the Court. Pages of
22   transcribed deposition testimony or exhibits to depositions that reveal Protected
23   Material may be separately bound by the court reporter and may not be disclosed
24   to anyone except as permitted under this Stipulated Protective Order; and
25         (i)    any mediator or settlement officer, and their supporting personnel,
26   mutually agreed upon by any of the parties engaged in settlement discussions.
27         ///
28         ///

                                                     -9–
                      STIPULATED PROTECTIVE ORDER (PROPOSED)
 1   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
 2   PRODUCED IN OTHER LITIGATION
 3          If a Party is served with a subpoena or a court order issued in other
 4   litigation that compels disclosure of any information or items designated in this
 5   Action as ‘CONFIDENTIAL,” that party must:
 6          (a)   promptly notify in writing the Designating Party. Such notification
 7   shall include a copy of the subpoena or court order;
 8          (b)   promptly notify in writing the party who caused the subpoena or
 9   order to issue in the other litigation that some or all of the material covered by the
10   subpoena or order is subject to this Protective Order. Such notification shall
11   include a copy of this Stipulated Protective Order; and
12          (c)   cooperate with respect to all reasonable procedures sought to be
13   pursued by the Designating Party whose Protected Material may be affected.
14          If the Designating Party timely seeks a protective order, the Party served
15   with the subpoena or court order shall not produce any information designated in
16   this action as “CONFIDENTIAL” before a determination by the court from
17   which the subpoena or order issued, unless the Party has obtained the
18   Designating Party’s permission. The Designating Party shall bear the burden and
19   expense of seeking protection in that court of its confidential material and
20   nothing in these provisions should be construed as authorizing or encouraging a
21   Receiving Party in this Action to disobey a lawful directive from another court.
22   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
23   PRODUCED IN THIS LITIGATION
24          (a)   The terms of this Order are applicable to information produced by a
25   Non-Party in this Action and designated as “CONFIDNETIAL.” Such
26   information produced by Non-Parties in connection with this litigation is
27   protected by the remedies and relief provided by this Order. Nothing in these
28

                                                 - 10 –
                       STIPULATED PROTECTIVE ORDER (PROPOSED)
 1   provisions should be construed as prohibiting a Non-Party from seeking
 2   additional protections.
 3          (b)     In the event that a Party is required, by a valid discovery request, to
 4   produce a Non-Party’s confidential information in its possession, and the Party is
 5   subject to an agreement with the Non-Party’s confidential information, then the
 6   Party shall:
 7                  (1)    promptly notify in writing the Requesting Party and the Non-
 8          Party that some or all of the information requested is subject to a
 9          confidentiality agreement with a Non-Party;
10                  (2)    promptly provide the Non-Party with a copy of the Stipulated
11          Protective Order in this Action, the relevant discovery request(s), and a
12          reasonably specific description of the information requested; and
13                  (3)    make the information requested available for inspection by
14          the Non-Party, if requested.
15          (c)     If the Non-Party fails to seek a protective order from this Court
16   within 14 days of receiving the notice and accompanying information, the
17   Receiving Party may produce the Non-Party’s confidential information responsive
18   to the discovery request. If the Non-Party timely seeks a protective order, the
19   Receiving Party shall not produce any information in its possession or control that
20   is subject to the confidentiality agreement with the Non-Party before a
21   determination by the Court. Absent a court order to the contrary, the Non-Party
22   shall bear the burden and expense of seeking protection in this Court of its
23   Protected Material.
24   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25          If a Receiving Party learns that, by inadvertence or otherwise, it has
26   disclosed Protected Material to any person or in any circumstance not authorized
27   under this Stipulated Protective Order, the Receiving Party must immediately (a)
28   notify in writing the Designating Party of the unauthorized disclosures, (b) use its

                                                   - 11 –
                          STIPULATED PROTECTIVE ORDER (PROPOSED)
 1   best efforts to retrieve all unauthorized copies of the Protected Material, (c)
 2   inform the person or persons to whom unauthorized disclosures were made of all
 3   the terms of this Order, and (d) request such person or persons to execute the
 4   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
 5   Exhibit A.
 6   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
 7   OTHERWISE PROTECTED MATERIAL
 8         When a Producing Party gives notice to Receiving Parties that certain
 9   inadvertently produced material is subject to a claim of privilege or other
10   protection, the obligations of the Receiving Parties are those set forth in Federal
11   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
12   whatever procedure may be established in an e-discovery order that provides for
13   production without prior privilege review. Pursuant to Federal Rule of Evidence
14   502(d) and (e) insofar as the parties reach an agreement on the effect of disclosure
15   of a communication or information covered by the attorney-client privilege or work
16   product protection, the parties may incorporate their agreement in the stipulated
17   protective order submitted to the Court.
18   12.   MISCELLANEOUS
19         12.1 Right to Further Relief. Nothing in this Order abridges the right of
20   any person to seek its modification by the Court in the future.
21         12.2 Right to Assert Other Objections. By stipulating to the entry of this
22   Protective Order, no Party waives any right it otherwise would have to object to
23   disclosing or producing any information or item on any ground not addressed in
24   the Stipulated Protective Order. Similarly, no Party waives any right to object on
25   any ground to use in evidence of any of the material covered by this Protective
26   Order.
27         12.3 Filing Protected Material. A Party seeks to file under seal any
28   Protected Material must comply with Civil Local Rule 79-5. Protected Material

                                                 - 12 –
                       STIPULATED PROTECTIVE ORDER (PROPOSED)
 1   may only be filed under seal pursuant to a court order authorizing the sealing of
 2   the specific Protected Material at issue, good cause must be shown in the request
 3   to file under seal. If a Party’s request to file Protected Material under seal is
 4   denied by the Court, then the Receiving Party may not file the information in the
 5   public record unless otherwise instructed by the Court.
 6   13.   FINAL DISPOSITION
 7         After the final disposition of this Action, within 60 days of a written
 8   request by the Designating Party, each Receiving Party must return all Protected
 9   Material to the Producing Party or destroy such material. As used in this
10   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
11   summaries, and any other format reproducing or capturing any of the Protected
12   Material. Whether the Protected Material is returned or destroyed, the Receiving
13   Party must submit a written certification to the Producing Party (and, if not the
14   same person or entity, to the Designating Party) by the 60 day deadline that (1)
15   identifies (by category, where appropriate) all the Protected Material that was
16   returned or destroyed and (2) affirms that the Receiving Party has not retained
17   any copies, abstracts, compilations, summaries or any other format reproducing
18   or capturing any of the Protected Material. Notwithstanding this provision,
19   counsel are entitled to retain an archival copy of all pleadings, motion papers,
20   trial deposition, and hearing transcripts, legal memoranda, correspondence,
21   deposition and trial exhibits, expert reports, attorney work product, and
22   consultant and expert work product, even if such materials contain Protected
23   material. Any such archival copies that contain or constitute protected material
24   remain subject to this Protective Order as set forth in Section 4 (DURATION).
25   14.   Any violation if this Order may be punished by any and all appropriate
26   measures including, without limitation, contempt proceedings and/or monetary
27   sanctions.
28

                                                  - 13 –
                       STIPULATED PROTECTIVE ORDER (PROPOSED)
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2

 3   Dated: December 7, 2018

 4

 5
                                          HONORABLE PAUL L. ABRAMS
 6                                        UNITED STATES MAGISTRATE JUDGE
 7

 8   Approved as to form and content.

 9   Dated: December 5, 2018
10                                      SANDERS ROBERTS LLP
11

12                                  By:/s/
                                       Reginald Roberts, Esq.
13
                                       Tanya A. Guzman, Esq.
14                                     Attorneys for Defendant
                                       SOUTHERN CALIFORNIA EDISON
15
                                       COMPANY, EDISON INTERNATIONAL,
16                                     ALICIA PILLADO, and MICHAEL DIAZ
17

18   Dated: December 5, 2018
                                    LAW OFFICES OF DAVID S. SECREST
19

20
                                    By:
21

22                                      DAVID S. SECREST
                                        Attorneys for Plaintiff
23
                                        THOMAS H. WAGNER
24

25

26

27

28

                                             - 14 –
                     STIPULATED PROTECTIVE ORDER (PROPOSED)
 1                                        EXHIBIT A
 2                      ACKNOWLEDGMENT AND AGREEMENT
 3
 4           I, ____________________________[print or type full name], of
 5   ____________
 6   ____________________[print or type full address], declare under penalty of
 7   perjury that I have read in its entirety and understand the Stipulated Protective
 8   Order that was issued by the United States District court for The Central District
 9   of California on ___________________[date] in the case Thomas H. Wagner vs.
10   Southern California Edison Company; Edison International; Alicia Pillado;
11   Michael Diaz, Case No. 2:16-cv-06259-ODW (PLAx). I agree to comply with
12   and to be bound by all terms of this Stipulated Protective Order and I understand
13   and acknowledge that failure to so comply could expose me to sanctions and
14   punishment in the nature of contempt. I solemnly promise that I will not disclose
15   in any manner any information or items that is subject to this Stipulated
16   Protective Order to any person or entity except in strict compliance with the
17   provisions of this Order.
18           I further agree to submit to the jurisdiction of the United States District
19   Court for the Central District of California for the purpose of enforcing the terms
20   of this Stipulated Protective Order, even if such enforcement proceedings occur
21   after termination of this action. I hereby appoint
22   __________________________________ [print or type full name] of
23   __________________________________________ [print or type full address
24   and telephone number] as my California agent for service of process in
25   connection with this action or any proceedings related to enforcement of this
26   Stipulated Protective Order.
27
28   Date:

                                                   - 15 –
                        STIPULATED PROTECTIVE ORDER (PROPOSED)
 1   City and State where sworn and signed:
 2   Printed Name:
 3   Signature:
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19
20
21
22
23
24
25
26
27
28

                                              - 16 –
                     STIPULATED PROTECTIVE ORDER (PROPOSED)
